Citation Nr: 1002565	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  07-33 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a neurologic disorder 
of the left upper extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1968.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a May 2007 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in St. Paul, Minnesota (RO).


FINDING OF FACT

The medical evidence of record does not show that the 
Veteran's current neurologic disorder of the left upper 
extremity is related to his military service or to any 
incident therein.


CONCLUSION OF LAW

Neurologic disorder of the left upper extremity was not 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's April 2007 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With 
respect to the Dingess requirements, the RO's April 2007 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  Accordingly, with this 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The VA has also provided the Veteran with 
multiple VA examinations to determine the etiology of any 
neurologic disorder of the left upper extremity found.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  These medical 
examinations were based upon a complete review of the 
Veteran's claims file, and the VA examiners provided written 
rationales for the conclusions reached.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  Finally, there is 
no indication in the record that additional evidence relevant 
to the issue being decided herein is available and not part 
of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran contends that he has numbness of the left arm and 
hand as the result of his military service.  Specifically, he 
contends that he incurred the condition as a result of an 
inservice Jeep accident in which he was pinned under the 
vehicle with his arm across his abdomen facing down.

Historically, the Veteran served in the Army from March 1966 
to March 1968.  A September 1967 service treatment record 
reflects that the Veteran was treated for a 1 inch laceration 
of the dorsum of the hand 3rd digit with abrasions over the 
thoracic area posteriorly.  There is no further mention of 
treatments related to the injury in the service treatment 
records.  In his February 1968 separation examination report, 
the Veteran reported that he injured his back in a Jeep 
accident.  He also reported that he had stitches, and bruises 
and scratches on his forehead.  The separation examination 
revealed normal findings with no evidence of any neurologic 
conditions or any residual of the Jeep accident.

After separation from military service, the first evidence of 
record documenting the Veteran's left upper extremity 
condition is an April 2007 VA treatment report.  The Veteran 
reported that he had discomfort in the upper back and neck 
area and down the left arm which he chose to treat with no 
intervention as he was returning for a VA examination in the 
near future.

In a May 2007 VA examination report, the Veteran complained 
of numbness of the left arm and poor coordination and 
weakness of the left hand.  He reported that he could grasp 
heavy objects but would drop small objects such as a plate, 
spoon, fork, knife, or hand tools.  On physical examination, 
the Veteran had a scar on the dorsum of the left index finger 
which he claimed was from the Jeep accident.  He had good 
strength of the shoulder to adduction, abduction, flexion, 
and extension.  He had normal range of motion of the elbow, 
good strength in the biceps, and good strength of the wrist.  
The VA examiner noted that the area of numbness that the 
Veteran described in the left arm and shoulder did not 
correspond to the cutaneous distribution of any of the 
brachial plexus, radial, medial, or ulnar nerves.  The 
examiner opined that the decreased strength and coordination 
of the left arm and hand was not related to his inservice 
Jeep accident.

An August 2007 private medical report from Dr. P.H. gave an 
impression of left brachial plexus stretch.  Dr. P.H. noted 
that there was an obvious deficit of motor and sensory 
functions of the ulnar, radial, and medial nerve 
distribution, stemming from the thoracic spine.  The 
physician opined that "after hearing [the Veteran's] account 
of his injury in the military, I do believe there is a 
possible correlation that this injury is a result of that 
trauma."

In September 2007, the Veteran underwent a VA neurological 
examination.  The VA examiner noted that the Veteran's claims 
file was reviewed.  After reviewing the August 2007 medical 
opinion from Dr. P.H. indicating a diagnosis of left brachial 
plexus injury stemming from thoracic spine, the VA examiner 
stated that the brachial plexus was made up of spinal nerves 
from C5, C6, C7, C8, and T1, which would be largely the 
cervical spine and not thoracic.  The examination report 
noted an impression of normal study of the left shoulder and 
osteoarthritis of the left shoulder joint.  The report 
concluded with an assessment of probable left brachial 
plexopathy, however, stated that the findings suggested 
possible cervical spine causation.  In a November 2007 
addendum opinion, the examiner noted that while an 
electromyography (EMG)/nerve conduction studies and possibly 
a magnetic resonance imaging of the cervical spine might help 
clarify the diagnosis, they would not help determine the 
relationship between the left upper extremity condition and 
the documented Jeep accident.  The examiner further noted 
that it was not possible to associate the Veteran's current 
left upper extremity condition with the Jeep accident in 
service without resorting to mere speculation because of the 
paucity of information in the service treatment records.

A February 2008 VA treatment report gave an impression of 
cervical pain with left upper extremity neuropathy.  The 
treating physician noted that cervical and thoracic spine x-
ray testings as well as EMG would be requested to determine 
the etiology of left upper extremity neuropathy, but advised 
the Veteran that even with a diagnosis of 
neuropathy/plexopathy, the physician could not tie it to the 
Jeep accident in question.

A February 2008 x-ray testing report revealed an impression 
of generalized cervical spondylosis.


A March 2008 EMG test revealed an abnormal study.  The report 
noted there were chronic changes of denervation and 
reinnervation in several C8 innervated muscles.  The report 
also noted that although there were no changes found in the 
cervical paraspinal muscles, this still could be consistent 
with a chronic cervical radiculopathy.  The report stated 
that an old brachial plexopathy was less likely, and that 
there were also mild medial and ulnar neuropathies.

A June 2008 VA treatment report noted that the Veteran 
complained of persistent left lateral arm numbness.  The 
treating physician noted that he discussed the x-ray and EMG 
results with the Veteran.  The physician noted that they were 
still unable to make any concrete connections to the Jeep 
accident without sufficient documentation to review.  The 
report noted that the x-ray of the cervical spine showed 
spondylosis which could be causing the cervical radiculopathy 
mentioned in the March 2008 EMG report.

Based upon a complete review of the record, the Board 
concludes that service connection is not warranted for the 
Veteran's neurologic disorder of the left upper extremity.  
The Veteran's service treatment records indicate that he was 
involved in a Jeep accident in September 1967.  However, his 
separation examination report showed normal findings with no 
evidence of any neurologic conditions or any residuals of the 
Jeep accident injury at the time of discharge.  Thereafter 
post service records failed to document any complaints of or 
treatment for left upper extremity condition for nearly 40 
years after his discharge from the service.  Despite the 
Veteran's statements asserting continuity of symptoms, the 
Board emphasizes the multi-year gap between discharge from 
active duty service and initial reported symptoms related to 
his left upper extremity in 2007.  This expansive period 
without complaints or treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim herein.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991).

In addition, the medical evidence of record does not link the 
Veteran's current neurologic disorder of the left upper 
extremity to his military service.  The Board is aware that 
the claims file contains an August 2007 private medical 
opinion by Dr. P.H. that there is a possible correlation that 
the Veteran's neurologic disorder is the result of the injury 
sustained in the inservice Jeep accident.  However, the 
phrase "a possible correlation" constitutes a mere 
speculation as to the etiology of the Veteran's neurologic 
disorder of the left upper extremity.  The law provides that 
service connection may not be based on speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992).  It has been observed that statements from doctors 
which are inconclusive as to the origin of a disease can not 
be employed as suggestive of a linkage between the current 
disorder and the claimed incident of service.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).  Therefore, the Board finds 
this opinion to be of little probative value due to its 
speculative nature and the fact that there is no indication 
that it was offered based on review of the claims file and 
pertinent medical records.  Moreover, both the November 2007 
VA examiner and the VA treating physician in June 2008 opined 
that it was not possible to associate the Veteran's current 
neurologic disorder of the left upper extremity with the Jeep 
accident in service without resorting to mere speculation.  
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an examining 
physician's opinion to the effect that he cannot give a "yes" 
or "no" answer to the question of whether there is a causal 
relationship between emotional stress associated with 
service-connected posttraumatic stress disorder and the later 
development of hypertension is "non-evidence").

The Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed neurologic 
disorder of the left upper extremity and the inservice Jeep 
accident.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  As he is not a physician, the Veteran 
is not competent to make a determination that his currently 
diagnosed neurologic disorder of the left upper extremity is 
related to military service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992);  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As such, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for a neurologic disorder of the left upper 
extremity.

The Board has considered the benefit of the doubt doctrine 
when making these findings, but the preponderance of the 
evidence is against the Veteran's claim.  38 U.S.C.A. 5107(b) 
(2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for a neurologic disorder of 
the left upper extremity is not warranted.


ORDER

Service connection for a neurologic disorder of the left 
upper extremity is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


